REVISED OCTOBER 1, 2010

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                                                  FILED
                                 No. 09-60538                September 29, 2010

                                                                Lyle W. Cayce
SYED TALHA BOKHARI,                                                  Clerk

                                           Petitioner
v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                           Respondent



                      Petition for Review of an Order of
                      the Board of Immigration Appeals


Before JOLLY, DeMOSS, and DENNIS, Circuit Judges.
E. GRADY JOLLY, Circuit Judge:
      On December 29, 2006, the Department of Homeland Security (“DHS”)
commenced removal proceedings against Syed Talha Bokhari, a native and
citizen of Pakistan who entered the United States as a nonimmigrant visitor.
Bokhari conceded his removability, but sought adjustment of his status from a
nonimmigrant worker to a permanent resident. The Immigration Judge (“IJ”)
determined that Bokhari was ineligible for adjustment of status, because he had
failed to maintain lawful status in this country for more than 180 days. Bokhari
appealed to the Board of Immigration Appeals (“BIA”), and the BIA affirmed the
IJ. Bokhari now petitions this court for a review of the BIA’s decision. Bokhari
                                  No. 09-60538

argues that, because he was authorized to work in the United States, it
necessarily follows that he was authorized to be in the United States, and he
thus was not in unlawful status for more than 180 days. He therefore contends
that he is eligible for an adjustment of status, and that the BIA and IJ erred by
not reaching the merits of his application to adjust to permanent resident status.
We disagree. Finding no error, we DENY Bokhari’s petition for review of the
BIA’s decision.
                                       I.
      Bokhari entered the United States on April 9, 2001, as a B-2
nonimmigrant visitor.     His B-2 status was twice extended, rendering his
presence lawful in the United States until October 9, 2002. His status changed
on June 11, 2002, to a L-1A nonimmigrant worker for Syed T. Enterprises Inc.
(“Syed”). Syed is a subsidiary of Mir Motors, the Pakistan-based company owned
by Bokhari. Bokhari’s counsel stated that, at the time of oral argument, Bokhari
was Syed’s sole shareholder, and sole employee.
      On June 9, 2003, one day before Bokhari’s approved L-1A status expired,
Syed, on behalf of Bokhari, filed form I-129, seeking an extension of Bokhari’s
L-1A status. The I-129 application was denied on March 19, 2004. On April 19,
Syed appealed, but the appeal was denied on September 2, 2005.
      In the meantime, on June 8, 2004, Syed had filed an I-140 form, seeking
permanent residence for Bokhari. Simultaneously, Bokhari, acting individually,
filed an I-485 application for adjustment to permanent resident status. The I-
140 application for permanent resident status was approved more than a year
later, on July 11, 2005. Bokhari’s I-485 application, however, was later denied
on September 20, because he had failed, for more than 180 days before filing the
application, to maintain lawful immigration status. DHS commenced removal
proceedings against Bokhari on December 29, 2006.



                                        2
                                      No. 09-60538

                                            II.
       In the proceedings below, Bokhari conceded removability, but claimed
instead that he was eligible to have his I-485 application renewed. On August
17, 2007, the IJ issued her decision, finding that Bokhari’s lawful immigration
status ended on June 10, 2003, when his one-year term of approved L-1A status
ended. She also found that Bokhari had not filed his application for adjustment
of status until June 8, 2004, nearly one year after his lawful immigration status
expired. Accordingly, the IJ pretermitted addressing his application for
adjustment for status. Bokhari appealed the IJ’s decision to the BIA.
       The BIA upheld the IJ’s decision on June 17, 2009. Bokhari argued that
the employment authorization accompanying Syed’s I-129 application granted
him lawful immigration status. The government, while conceding that Bokhari
had proper authorization to work, argued that work authorization does not itself
also provide or determine lawful immigration status. The BIA agreed with the
government’s position. The BIA further concluded that lawful status derives
from a grant or extension of status, and not from a pending application. Bokhari
filed this petition for review.
                                            III.
       Bokhari contends the BIA erred in upholding the IJ’s decision to pretermit
deciding Bokhari’s application for adjustment of status.1 He argues that the BIA
erred in its interpretation and application of the relevant regulations and
statutes. We have jurisdiction over these claims, as they present “constitutional
claims or questions of law.” 8 U.S.C. § 1252(a)(2)(D); see Mai v. Gonzales, 473
F.3d 162, 164 (5th Cir. 2006). When considering a petition for review, we review




       1
        We do not have jurisdiction to review DHS’s discretionary decision to deny Bokhari’s
I-485 application to adjust status. See 8 U.S.C. § 1252(a)(2)(B)(i).

                                             3
                                       No. 09-60538

the BIA’s legal conclusions de novo. Singh v. Gonzales, 436 F.3d 484, 487 (5th
Cir. 2006) (footnotes and citations omitted).2
       Given the narrow nature of the question presented, it is worthwhile to
emphasize several issues on which the parties agree: Bokhari is removable; was
originally granted lawful admission to the country as a nonimmigrant visitor,
and remained lawfully present as a nonimmigrant worker until June 10, 2003;
and was authorized to work for Syed after June 10, for up to 240 days, during
the pendency of Syed’s I-129 application. The sole issue before us, therefore, is
whether Bokhari was in unlawful immigration status for more than 180 days,
and is thus ineligible to have his status adjusted. In making this determination,
the key question is whether Syed’s I-129 application for an extension of
Bokhari’s status gave him lawful immigration status.
       Bokhari, relying heavily on El Badrawi v. DHS, argues that the automatic
employment authorization that, under 8 C.F.R. § 274a.12(b)(20), accompanied
his employer’s, i.e., Syed’s, I-129 application seeking an extension of his
nonimmigrant status, logically gave him lawful immigration status. See 579 F.
Supp. 2d 249, 276-77 (D. Conn. 2008) (holding that employment authorization
under 8 C.F.R. § 274a.12(b)(20) results in lawful status). He thus contends that
his status was lawful until March 19, 2004, when DHS denied the I-129
extension request. Thus, he contends, when he sought adjustment of his status
on June 4, 2004, he had not been in unlawful status for more than 180 days,
qualifying him as eligible for the status adjustment under 8 U.S.C. §
1255(k)(2)(a).


       2
            The parties dispute whether the BIA’s interpretation was reasonable, and thus
entitled to Chevron deference. We do not decide this issue, as the statute is unambiguous, and
Chevron applies only when a statute is ambiguous. See Singh, 436 F.3d at 487. Similarly, we
do not determine whether Bokhari is entitled to lenity, since lenity is applied only when there
are “lingering ambiguities” to be resolved. INS v. Cardoza-Fonseca, 480 U.S. 421, 449 (1987).



                                              4
                                        No. 09-60538

       DHS argues that Bokhari is ineligible to have his status adjusted because
he failed to maintain lawful status in this country from June 10, 2003, until
June 8, 2004, a period well in excess of 180 days. See 8 U.S.C. § 1255(k)(2)(a).
DHS acknowledges that, during this period of time, Bokhari was permitted to
work for Syed under 8 C.F.R. § 274a.12(b)(20), but contends that employment
authorization is not a grant of, nor is tantamount to, lawful immigration status
for the authorized employee; each is a separate and independent consideration.
DHS further contends that In re Teberen, 15 I. & N. Dec. 689 (BIA 1976), made
clear that an extension application, standing alone, does not confer lawful status.
       Although it is true that Bokhari meets the three statutory eligibility
requirements of 8 U.S.C. § 1255(a),3 that is not the end of the analysis. Section
1255(c)(2) further provides that Bokhari is not entitled to the adjustment of his
status if he was “in unlawful immigration status on the date of filing the
application for adjustment of status or . . . failed (other than through no fault of
his own or for technical reasons) to maintain continuously a lawful status since
entry into the United States.” Section 1255(c)(2)’s requirements are excused,
however, if Bokhari, following his “lawful admission has not, for an aggregate
period exceeding 180 days failed to maintain, continuously, a lawful status.” 8
U.S.C. § 1255(k)(2)(a).
       “Lawful immigration status,” as the term is used in § 1255(c)(2), is granted
nonimmigrants “whose initial period of admission has not expired or whose
nonimmigrant status has been extended. . . .” 8 C.F.R. § 1245.1(d)(1)(ii). Bokhari
was granted L-1A status on June 11, 2002, allowing him to work temporarily in
the United States for Syed (a legally related entity of Mir Motors, the


       3
         An alien is statutorily eligible for relief from removal through adjustment of status if
“(1) the alien makes an application for such adjustment, (2) the alien is eligible to receive an
immigrant visa and is admissible to the United States for permanent residence, and (3) an
immigrant visa is immediately available to him at the time his application is filed.” 8 U.S.C.
§ 1255(a).

                                               5
                                    No. 09-60538

international company Bokhari owns), “in a capacity that [was] managerial [or]
executive.” 8 U.S.C. § 1101(a)(15)(L). Thus, he had lawful immigration status
through June 10, 2003.       See 8 C.F.R. § 1245.1(d)(1)(ii).      We must decide,
however, whether he failed to maintain his lawful status for more than 180 days
thereafter; such failure would make him ineligible for the I-145 permanent
residence adjustment he sought on June 8, 2004. See 8 U.S.C. §§ 1255(c)(2),
(k)(2)(a).
      As we have said, it is undisputed that, while waiting for the adjudication
of Syed’s I-129 extension application, Bokhari was automatically authorized to
continue his employment with Syed for “a period not to exceed 240 days
beginning on the date of the expiration of [his] authorized period of stay.” See
8 C.F.R. § 274a.12(b)(20).         The regulation further provides that such
authorization “automatically terminate[s] upon notification of” DHS’s decision
denying the request, which, in this case, occurred on March 19, 2004, cutting
short the 240-day period. See id. The sole focus of our review, however, is
whether Bokhari’s employment authorization, which he received automatically
upon the filing of Syed’s I-129 application for the extension of his status, gave
him legal immigration status, as defined in 8 C.F.R. § 1245.1(d)(1)(ii).
      As DHS asserts, employment authorization and lawful immigration status
are two separate considerations, presenting issues independent of each other.
We have recognized this distinction in the context of a direct criminal appeal.
United States v. Flores, 404 F.3d 320, 327-28 (5th Cir. 2005). In Flores, we held
“an alien may be temporarily granted a stay of removal and be permitted to work
during that stay, but still be considered illegal[]. . . .” Id. (internal citations and
quotations omitted). Although Flores is not precisely our case, we find it
persuasive. Moreover, under In re Teberen, a grant of an extension request
confers lawful status, not the filing of the request. 15 I. & N. Dec. 689, 690. El
Badrawi found In re Teberen inapplicable because the latter “was decided in

                                          6
                                  No. 09-60538

1976—15 years before the INS adopted” 8 C.F.R. § 274a.12(b)(20). 579 F. Supp.
2d at 276-77. We, however, see no basis to refrain from applying In re Teberen.
Section 274a.12(b)(20), by its plain language, addresses employment
authorization only, and thus does not address an employee’s immigration status.
                                       IV.
      We thus hold that the employment authorization provided to Bokhari
under 8 C.F.R. § 274a.12(b)(20) did not provide him with lawful immigration
status. We further hold Bokhari was in unlawful immigration status, as defined
in 8 C.F.R. § 1245.1(d)(1)(ii), after June 10, 2003, and he unlawfully remained
in the United States for more than 180 days thereafter. We therefore hold that
because Bokhari failed to maintain lawful status, he was ineligible to have his
status adjusted under 8 U.S.C. §§ 1255(c)(2), (k)(2)(a). Bokhari’s petition for
review of the order of the BIA pretermitting the question of Bokhari’s application
and ordering him to depart the United States is therefore
                                                                       DENIED.




                                        7